DETAILED ACTION
	This action is made in response to the communication filed on October 22, 2021. This action is made non-final.
	Claims 1-12 are pending. Claims 1, 5, and 9 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, and 9-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, 9, 11, 13, and 14 of U.S. Patent No. 1,1169,655 (hereinafter ‘655) in view of Mendes et al. (USPN: 8,375,397; hereinafter Mendes) and Iwayama et al. (USPPN: 2011/0273474; hereinafter Iwayama).

Present Application 17/508445
Patent ‘655
Claim 1

A virtual space distribution method comprising: 

sending, by a server, a shared virtual space to a first terminal device and a second terminal device for display, wherein a first character of a first user of the first terminal device and a second character of a second user of the second terminal device are present in the virtual space; 

in response to a handwritten input being received upon a first display view of a touch panel display of the first terminal device displaying the virtual space, sending, by the server, a first message corresponding to the handwritten input to the first terminal device for display, the handwritten input being input directly on the virtual space displayed in the first display view; and 


sending, by the server to the second terminal device, the first message corresponding to the handwritten input as a message from the first character to the second character in the virtual space, wherein the first message is displayed in the virtual space in positional association with the first character.
Claim 1

An image distribution method, comprising: 

in response to a handwritten input starting upon a display view of a touch panel display of a first terminal device, causing, by a server, a second terminal device to display a first image, the handwritten input including a message that is input by handwriting via a touch operation by a first user of the first terminal device to the display view when a virtual space is displayed in the display view and a character of the first user is present in the virtual space, the handwritten input being input directly on the virtual space displayed in the display view; 

in response to the handwritten input upon the display view ending, receiving by the server from the first terminal device, an image of the handwritten input; and 

sending, by the server to the second terminal device, the image of the handwritten input as a message of the first user of the first terminal device, and causing the second terminal device to display a second image that includes the message upon the virtual space and in association with the character of the first user


As can be seen from the table above, claim 1 of the ‘655 patent contains all the limitations of claim 1 of the instant application except for the limitation “sending, by the server, a first message corresponding to the handwritten input to the first terminal device for display”. Mendes teaches “sending, by the server, a first message corresponding to the [handwritten] input to the first terminal device for display” (e.g., see Figs. 14, 17, 17:17-21 teaching any updated annotations are sent to the server which then updates the display of the client devices). It would have been obvious to modify the ‘655 patent with the teachings of Mendes in order to easily associated inputted annotation with their intended object (e.g., see 16:13-15 of Mendes). While Mendes fails to teach the input as being handwritten input, Iwayama teaches handwritten input (e.g., see Fig. 6, [0087] teaching a handwritten input directly input on a portion of a virtual space). It would have been obvious to modify the ‘655 Patent and Mendes in view of Iwayama as a simple substitution of one known type of input for another to yield the predictable result of permitting a user to quickly input data through the use of free-form annotations. Independent claims 5 and 9 of the present application are directed to the server and non-transitory medium of claim 1 and are similar to the independent claims 6 and 11 of the ‘655 patent. Similarly, dependent claims 2-3, 6-7 and 9-11 are drawn to similar limitations as dependent claims 3-4, 8, 9, 13, and 14 of patent ‘655. As such, the claim sets, though not identical, are not patentably distinct from one another and a double patenting rejection is appropriated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes da Costa et al. (USPN: 8,375,397; hereinafter Mendes) in further view of Iwayama (USPPN: 2011/0273474; hereinafter Iawayama).
As to claims 1, Mendes teaches A virtual space distribution (e.g. see Title, Abstract) method comprising:
	sending, by a server, a shared virtual space to a first terminal device and a second terminal device for display, wherein a first character of a first user of the first terminal device and a second character of a second user of the second terminal device are present in the virtual space (e.g., see Fig. 1, 3:5-27, 4:62-67, 12:64-13:9 teaching sending, by a virtual environment server, virtual environments to multiple client devices wherein each user may have an avatar representation within the environment); 
	in response to a [handwritten] input being received upon a first display view of a touch panel display of the first terminal device displaying the virtual space, sending, by the server, a first message corresponding to the [handwritten] input to the first terminal device for display, [the handwritten input being input directly on the virtual space displayed in the first display view] (e.g., see Fig. 14, 17:10-20, 17:63-18:7 wherein updates, including annotation updates, are displayed to all client devices); and 
sending, by the server to the second terminal device, the first message corresponding to the [handwritten] input as a message from the first character to the second character in the virtual space, wherein the first message is displayed in the virtual space in positional association with the first character (e.g., see Fig. 14, 17, 17:10-20, 17:63-18:7 wherein updates, including annotation updates, are displayed to all client devices and the annotations may further be associated with a particular displayed object/avatar).
Mendes teaches transmitting and receiving an annotated image between remote terminals through a server.  While Mendes teaches the image can be annotated via text and touch input display, Mendes fails to teach the annotation as handwritten input being input directly on the virtual space displayed in the first display view.
However, in the same field of endeavor of graphical user interfaces, Iwayama teaches handwritten input being input directly on the virtual space displayed in the first display view (e.g., see Fig. 6, [0087] wherein handwritten input is input directly on at least a portion of the virtual space displayed in the display view).  Accordingly, it would have been obvious to modify Mendes in view of Iwayama as a simple substitution of one known type of input (e.g., text of Mendes) for another (e.g., handwritten input of Iwayama) to yield the predictable results of permitting a user to quickly input data through the use of free-form annotations. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143.  

As to claim 4, the rejection of claim 1 is incorporated.  Mendes further teach the first display view on the first terminal device showing the first message in the virtual space in positional association with the first character is the same as a second display view on the second terminal device showing the first message in the virtual space in positional association with the first character (e.g., see Fig. 14, 17, 17:10-20, 17:63-18:7 wherein the annotations may further be associated with a particular displayed object/avatar and the updates, including annotation updates, are displayed to all client devices).

As to claims 5 and 8, the claim is directed to a server (e.g. see Figs. 1 and 2 of Mendes) implementing the method of claims 1 and 4 and are similarly rejected.

As to claims 9 and 12, the claims are directed to the non-transitory computer readable medium of the server claimed in 5 and 8 and are similarly rejected.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes and Iwayama, as applied above, and in further view of Lira (USPPN: 2006/0041848; hereinafter Lira).
As to claim 2, the rejection of claim 1 is incorporated.  Mendes-Komatsuda fail to teach causing a size of the image displayed on the display view of the second terminal device and in association with the character of the first user to change over time.
However, in the same field of endeavor of messaging on a graphical user interface, Lira teaches causing a size of the image displayed on the display view of the second terminal device and in association with the character of the first user to change over time (e.g. see Fig. 6B-6C, [0036] wherein the size of the displayed chat image associated with the first user changes after a period of time). Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Mendes-Iwayama in view of Lira in order to not clutter the display space providing easier visualization for a user (e.g. see [0036] of Lira).

As to claim 6, the claim is directed to a server implementing the method of claim 2 and is similarly rejected.

As to claim 10, the claim is directed to a non-transitory computer-readable medium which cause the server to implement the method of claim 2 and is similarly rejected.

Claims 3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes and Iwayama, as applied above, and in further view of Harvey et al. (USPN: 6,784,901; hereinafter Harvey).
As to claim 3, the rejection of claim 1 is incorporated.  Mendes-Iwayama-Komatsuda fail to teach wherein display of the first message on the second terminal device is ended after a predetermined time elapses.
However, in the same field of endeavor of messaging on a graphical user interface, Harvey teaches wherein display of the first message on the second terminal device is ended after a predetermined time elapses (e.g. see Fig. 15, 21:19-36 wherein after a predetermined time lapses, the chat image associated with a user is deleted).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Mendes-Iwayama in view of Harvey to combine a known method to a known system to yield the predictable result of deleting data when no longer necessary. See KSR and MPEP 2141.

As to claim 7, the claim is directed to a server implementing the method of claim 3 and is similarly rejected.

As to claim 11, the claim is directed to a non-transitory computer-readable medium which cause the server to implement the method of claim 3 and is similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday thru Friday 8:00am to 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179